F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            SEP 17 2002
                           FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    EARNESTINE MAULTSBY,

               Plaintiff - Appellant,

    v.                                                 No. 01-6275
                                                   (D.C. No. 00-CV-441)
    STATE OF OKLAHOMA;                               (W.D. Oklahoma)
    OKLAHOMA MERIT PROTECTION
    COMMISSION; OKLAHOMA
    DEPARTMENT OF HUMAN
    SERVICES; JENNIE BERRY;
    CAROLYN BRYAN; CATHY
    DUNCAN; WILLIAM FRANKLIN;
    JOHNNIE JONES; DAVID REEVES;
    RICHARD RESETARITZ; DEBBIE
    SEXTON; CHARLES SLEDGE;
    LINDA WATSON, in their individual
    capacities,

               Defendants - Appellees.


                            ORDER AND JUDGMENT          *




Before O’BRIEN and PORFILIO , Circuit Judges, and           KANE , ** Senior District
Judge.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Earnestine J. Maultsby appeals from the grant of summary

judgment in favor of defendant Oklahoma Department of Human Services (DHS)

on her claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

through 2000e-17. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

      Plaintiff was employed by DHS beginning on June 3, 1985, as a claims

processor. On May 2, 1995, she hurt her back on the job and filed a worker’s

compensation claim. DHS placed her on leave without pay status in September

or October 1995. On December 9, 1996, the worker’s compensation court held

that she had failed to link her claim for temporary total disability benefits with

her injury and denied total disability benefits. The judge awarded her permanent

partial disability benefits. In late September 1997, DHS gave her two weeks to

come back to work. She did not do so and, after going through a separation

process, DHS fired her on December 10, 1997, for being derelict in her duty.

      Proceeding pro se, plaintiff filed suit on March 2, 2000, against the State of

Oklahoma, the Oklahoma Merit Protection Board, DHS, and ten current or former


                                          -2-
DHS employees, alleging race discrimination and retaliatory action. She sought

relief under Title VII; 42 U.S.C. § 1983; the Age Discrimination in Employment

Act, 29 U.S.C. §§ 621-34; the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12213; and state law.

      Most of plaintiff’s claims were dismissed in orders dated February 13,

2001, and March 22, 2001. The remaining defendants moved for summary

judgment on the remaining claims–plaintiff’s Title VII claim against DHS and her

§ 1983 claim against the individual defendants. Plaintiff also moved for summary

judgment and filed a motion to amend her complaint to add more defendants.

      The district court granted defendants’ motion for summary judgment and

denied plaintiff’s motion for summary judgment and motion to amend. The court

held that plaintiff's allegations and evidence of race discrimination and retaliation

were too conclusory to show that DHS’s stated reason for firing her–that plaintiff

was derelict in her duty–was a pretext for discrimination or retaliation.

      We review the grant of summary judgment de novo.       Adler v. Wal-Mart

Stores, Inc. , 144 F.3d 664, 670 (10th Cir. 1998). Plaintiff is counseled on appeal.

She argues that she met her burden to establish a genuine issue of material fact as

to pretext which precluded summary judgment in favor of DHS on her Title VII

claim. Aplt. Br. at 4-5. She does not appeal the grant of summary judgment to

the individual defendants on her § 1983 claim.   See id. However, in her


                                           -3-
extraordinarily brief argument, plaintiff fails to point to any evidence to establish

pretext. Rather, she faults the district court for not identifying what evidence it

found insufficient.        Id. at 7 (stating that the court “decided that Maultsby failed in

her burden of showing pretext without explaining the evidence it considered”).

       Fed. R. App. P. 28(a)(9)(A) requires plaintiff, as the appellant, to provide

citations to the “parts of the record on which the appellant relies.” Further,

because DHS met its initial summary judgment burden of showing an absence of

genuine issues of material fact to be tried, the burden falls on plaintiff, as the

nonmoving party, to point to specific facts that establish a genuine issue of

material fact for trial.      Adler , 144 F.3d at 670-71. Therefore, it is plaintiff’s duty

to point to specific evidence to show pretext. She has not done so, and this court

will not sift through a voluminous record to make her case for her.          See SEC v.

Thomas , 965 F.2d 825, 827 (10th Cir. 1992). In such a situation, we defer to the

district court’s rulings.      Sil-Flo, Inc. v. SFHC, Inc. , 917 F.2d 1507, 1514

(10th Cir. 1990).

       Therefore, the district court’s judgment is AFFIRMED.

                                                            Entered for the Court



                                                            Terrence L. O’Brien
                                                            Circuit Judge



                                                -4-